Case 2:20-cv-00862-WSS Document 47 Filed 01/15/21 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 

1 S.A.N.T., INC.,
Plaintiff, Civil Action No. 2:20-cv-862

Vv. Hon. William S. Stickman IV

BERKSHIRE HATHAWAY, INC. and
NATIONAL FIRE & MARINE
INSURANCE COMPANY,

Defendants.

 

 

JUDGMENT ORDER

Hs
AND NOW, this Lae day of January 2021, IT IS HEREBY ORDERED that pursuant to
Federal Rule of Civil Procedure 58, judgment is entered in favor of Defendant National Fire &

Marine Insurance Company and against Plaintiff 1 S.A.N.T., INC. The Clerk of Court is directed

to mark this CASE CLOSED.

BY THE COURT:

Dihh € AME

WILLIAM S. STICKMAN IV
UNITED STATES DISTRICT JUDGE

 
